Opinion issued April 11, 2002 








In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-01-00481-CR
          01-01-00482-CR
____________

MICHAEL CARY GOODMAN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause Nos. 851327 and 851326



MEMORANDUM  OPINION
 Appellant filed a motion to withdraw his notice of appeal in the above-referenced cause numbers.  The motion is in writing, signed by appellant.  We have
not yet issued a decision.  Accordingly, the appeals are dismissed.  Tex. R. App. P.
42.2(a).
	The clerk of this Court is directed to issue mandates immediately.  Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Cohen, Nuchia, and Smith. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.